TOWNSEND, District Judge.
This is a hill in equity for the alleged infringement of letters patent No. 197,314, issued to John *714J. Bate November 20, 1877, for an improvement in processes for preserving meats. Tbe question raised by tbe pleas is wbetber, under section 4887 of tbe Revised Statutes, a United States patent expires witb tbe date of a foreign patent, granted prior to tbe date of tbe United States patent, but subsequent to tbe application therefor. Wben tbis case came up for a bearing in tbis circuit, tbe suggestion was made by counsel tbat, as tbe precise question herein had been decided in favor of tbe defendants in other circuits, tbe case should be submitted on briefs, witb tbe understanding tbat tbe court, in conformity witb tbe rule of comity in such cases, would follow said precedents. Tbe following cases involving tbis question have been decided in favor of the defendants: Refrigerating Co. v. Gillett, 13 Fed. Rep. 553, 31 Fed. Rep. 809; Same v. Hammond, 35 Fed. Rep. 151; Huber v. Manufacturing Co., 38 Fed. Rep. 831; Pohl v. Brewing Co., 39 Fed. Rep. 783. In accordance, therefore, witb said practice, I direct tbat judgment on tbe pleas be entered for tbe defendants.